RYAN, Circuit Judge,
concurring in part; dissenting in part.
The court’s opinion holds, in part, that the district court abused its discretion in awarding prejudgment interest only from May 14, 1984, the date the plaintiff’s lawsuit was filed, rather than from November 10, 1975, the date of the state probate court order directing the Administrator to take charge of the assets of the estate of Edward Joseph Sweet. I must respectfully dissent from that portion of the court’s opinion because it seems evident to me that the district court’s decision to award prejudgment interest from May 14, 1984 was not an abuse of discretion.
The district court’s reason for awarding the prejudgment interest only from the date the lawsuit was filed was clearly stated in the court’s opinion:
Defendants note that although decedent’s death was declared by the Probate Court to be May 11, 1982, no notice of the declaration or request for payment was made prior to filing of this action. In addition, while there is evidence to establish that Carl Sweet was appointed Special Administrator and that notice of the appointment was given to the Miller Industries, there is no evidence that the trustee, Manufacturer’s Hanover, ever received said notice.
(Emphasis added.)
Presumably, the district court’s explicit finding that “there is no evidence that the trustee, Manufacturer’s Hanover, ever received said notice” is a finding of fact reversible on a clearly erroneous standard. However, the court, without any deference whatever to the district court’s crucial finding of fact, to say nothing of assessing it upon a clearly erroneous standard, simply disagrees with the district court and, itself, finds that “[tjhere are undisputed facts” indicating that the trustee, Manufacturer’s Hanover, had notice of the plaintiff’s request that the payments be continued. Those “undisputed facts,” according to the court’s opinion, consist of letters written by *273the plaintiffs attorney to the personnel director of Miller Industries on November 26, 1975 and December 17, 1975 requesting payment of the pension benefits, and a letter to the treasurer of Miller Industries from the plaintiffs attorney on December 12, 1975 stating that the trustee, Manufacturer’s Hanover, was holding the pension checks. From that evidence, the court’s opinion concludes that “it can easily be inferred” that Manufacturer’s Hanover had knowledge of the request made of Miller Industries by the plaintiff’s attorney.
It is not suggested in the court’s opinion why, or how, that conclusion “can easily be inferred.” No evidence is cited suggesting that there was any communication between Miller Industries and Manufacturer’s Hanover on the subject, or that Manufacturer’s Hanover was sent copies of the correspondence sent by plaintiff’s attorney to Miller Industries. The inference that Manufacturer’s Hanover must have had knowledge of the communications from plaintiff’s attorney to Miller Industries is said to exist “merely by virtue of the relationship between Miller Industries and Manufacturer’s Hanover.”
There is no suggestion in the court’s opinion that there exists any rule of law by which Manufacturer’s Hanover would be chargeable with knowledge of communications sent to Miller Industries.
Quite aside from the absence of authority in this court to make findings of fact contrary to those of the trial court, in my judgment there is no basis whatever for making the inference of knowledge that is made in the court’s opinion. But even if there were some basis to draw such an inference, it is certainly indisputable that the opposite inference — that Manufacturer’s Hanover acquired no knowledge of the letters written by plaintiff’s counsel — is equally warranted. Indeed, there is direct evidence in the record that Manufacturer’s Hanover had no knowledge of the request addressed to Miller Industries and, as I have stated, there is no evidence going the other way.
Since, even if there were a basis to justify the inference the court has drawn, there is at least an equally compelling basis for the opposite inference, it is incorrect, in my judgment, to conclude that the district court abused its discretion in selecting one of two equally justifiable inferences.
I would affirm the judgment of the district court with respect to its award of prejudgment interest from May 14,1982. I concur, however, in the balance of the court’s opinion.